YOU RECENTLY MADE INQUIRY TO THIS OFFICE AS TO THE MEANING OF "YEARS OF SERVICES" FOR THE PURPOSE OF DETERMINING ANNUAL LEAVE ACCRUAL RATES FOR PERMANENT STATE EMPLOYEES. SPECIFICALLY, YOU ASKED WHICH ANNUAL LEAVE ACCRUAL RATE WOULD APPLY FOR A CURRENT STATE EMPLOYEE WITH A CUMULATIVE TOTAL OF TWENTY YEARS EIGHT MONTHS WITH A THREE YEAR BREAK IN SERVICE, NINE YEARS ELEVEN MONTHS AGO.
ANALYSIS
STATE EMPLOYEES, CLASSIFIED AND UNCLASSIFIED, OTHER THAN TEMPORARY AND OTHER LIMITED TERM EMPLOYEES ARE ELIGIBLE TO ACCRUE ANNUAL LEAVE AND SICK LEAVE ON A MONTHLY BASIS. RATES OF ACCRUAL FOR ANNUAL LEAVE VARY ACCORDING TO THE EMPLOYEE'S "YEARS OF SERVICE".
PRIOR TO 1985, ANNUAL LEAVE WAS REGULATED BY MERIT RULES ADOPTED BY THE OFFICE OF PERSONNEL MANAGEMENT. IN 1985, THE LEGISLATURE ENACTED 74 Ohio St. 840.7(A) (1985), WHICH FIRST PROVIDED FOR STATUTORY LEAVE ACCRUALS. LATER IN 1988, THE LEGISLATURE AMENDED THE STATUTE TO ITS PRESENT LANGUAGE AND INCREASED THE RATE OF ACCRUAL OF ANNUAL LEAVE, TO-WIT:
ACCRUAL RATES
PERSONS EMPLOYED 0-5 YRS = 15 DAY/YR
5-20 YRS = 18 DAY/YR
OVER 20 YRS = 20 DAY/YR
PRIOR TO THE 1985 LEGISLATION DISCUSSED ABOVE, THE MERIT RULE 6.2, ANNUAL LEAVE, INCLUDED THE CONCEPT OF CONTINUOUS SERVICE. THAT IS, NO MORE THAN THIRTY DAYS WERE PERMITTED BETWEEN TRANSFERS, RESIGNATIONS, OR REINSTATEMENTS WITHOUT BEING CONSIDERED A BREAK IN SERVICE. THE MERIT RULES HAVE CONTINUED TO KEEP THE CONTINUOUS SERVICE CONCEPT WITH THE THIRTY DAY BREAK PROVISION.
IT APPEARS REASONABLE FOR THE OFFICE OF PERSONNEL MANAGEMENT TO CONCLUDE THAT THE LEGISLATURE KNEW OF THE PROVISION OF THE THEN EXISTING MERIT RULE REQUIRING CONTINUOUS SERVICE WHEN IT STATUTORILY SET MINIMUM ANNUAL LEAVE ACCRUAL RATES, AND THAT ITS APPLICABILITY WAS INTENDED TO CONTINUE.
FURTHERMORE, THE OFFICE OF PERSONNEL MANAGEMENT SUBSEQUENTLY ADOPTED PERMANENT LEAVE RULES WHICH WERE SUBJECT TO LEGISLATIVE REVIEW ACCORDING TO 75 Ohio St. 308 (1985) WITHOUT ITS DISAPPROVAL OF THE CONTINUOUS SERVICE REQUIREMENT.
CONCLUSION
THEREFORE, IT IS THE OPINION OF THE UNDERSIGNED THAT THE PRESENT MERIT RULE 6.2'S PROVISION OF "CONTINUOUS SERVICE" IS A REASONABLE REFLECTION OF THE LEGISLATURE'S INTENT AND THAT THE RULE IS CONSISTENT WITH THE STATUTE SETTING MINIMUM ACCRUAL RATES FOR ANNUAL LEAVE (74 Ohio St. 840.7(A) (1990)). AS TO YOUR SPECIFIC INQUIRY AS TO WHICH ACCRUAL RATE WOULD APPLY FOR A CURRENT STATE EMPLOYEE WITH A CUMULATIVE TOTAL OF TWENTY YEARS EIGHT MONTHS OF STATE SERVICE WITH A THREE YEAR BREAK IN SERVICE NINE YEARS ELEVEN MONTHS AGO, IT IS MY OPINION THAT THE EMPLOYEE WOULD CURRENTLY ACCRUE 18 DAYS OF ANNUAL LEAVE PER YEAR.
(JOHN M. CRITTENDEN)